



Exhibit 10.1


Director Compensation Policy


On December 4, 2018 the Compensation Committee of Caladrius Biosciences, Inc.
(the "Company"), after consultation with the Board, adopted the revised Board of
Directors Compensation Policy (the "Board of Directors Compensation Policy"),
for all non-employee Board members, which policy was previously amended by the
Board on March 27, 2018, May 16, 2017 and December 4, 2016, and currently
provides that:


•
each Board member shall be authorized to receive an annual cash compensation
retainer of $40,000 for his or her service as a Board member;



•
the Lead Director shall be authorized to receive an additional annual cash
compensation retainer of $10,000 for his or her service as the Lead Director;



•
the Non-executive Chair shall be authorized to receive an additional annual cash
compensation retainer of $30,000 for his or her service as the Non-executive
Chair;



•
each member of the Company's Audit Committee shall be entitled to receive annual
cash compensation of $8,000 for his or her service on such committee;



•
each member of the Company's Compensation Committee shall be entitled to receive
annual cash compensation of $6,000 for his or her service on such committee;



•
each member of the Company's Nominating and Governance Committee shall be
entitled to receive annual cash compensation of $4,500 for his or her service on
such committee;



•
each member of the Company's Science and Technology Committee shall be entitled
to receive annual cash compensation of$4,500 for his or her service on such
committee;



•
the Audit Committee Chair shall be authorized to receive annual cash
compensation of $18,000 for his or her service as the Chair;



•
the Compensation Committee Chair shall be authorized to receive annual cash
compensation of $12,000 for his or her service as the Chair;



•
the Nominating and Governance Committee Chair shall be authorized to receive
annual cash compensation of $9,000 for his or her service as the Chair;



•
the Science and Technology Committee Chair shall be authorized to receive annual
cash compensation of $9,000 for his or her service as the Chair;



•
each member of the Board shall receive annually on the second Monday in January
a grant of restricted stock with a Black Scholes value of $60,000 with the
number of shares to be issued on the grant date calculated based on the grant
date fair value with annual vesting at one year from the grant date; and



•
each newly appointed Board member shall receive an initial grant of restricted
stock with a Black Scholes value of $60,000 with the number of shares to be
issued on the grant date calculated based on the grant date fair value with
one-third vesting annually on each of the first, second and third anniversaries
of the grant date.










